Case 2:20-cv-00595-JLB-MRM Document 14 Filed 10/02/20 Page 1 of 1 PageID 27




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION


DAVID POSCHMANN,

        Plaintiff,

v.                                               CASE NO. 2:20-cv-00595-JLB-MRM

BASIL CASTROVINCI ASSOCIATES
OF FLORIDA, LLC,

      Defendant.
_______________________________________


                                       ORDER

        The parties have filed a Joint Stipulation For Dismissal With Prejudice (Doc.

13.) The Stipulation is self-executing. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Anago

Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Pursuant to the

parties’ joint stipulation, Plaintiff’s claims against Defendant are DISMISSED

WITH PREJUDICE, with each party to bear their own attorneys’ fees and costs.

The Clerk of Court is DIRECTED to terminate any pending deadlines and close the

file.

        ORDERED in Fort Myers, Florida, on October 2, 2020.
